         Case 5:19-cv-00834-DAE Document 29 Filed 04/14/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                ) Civil Action Case No. 5:19-CV-00834-DAE
                                                 )
v.                                               )
                                                 )
JOHN DOE,                                        )
                                                 )
       Defendant.                                )
                                                 )

                    JOINT MOTION TO MODIFY SCHEDULING ORDER

       Plaintiff Malibu Media, LLC and Defendant John Doe request that the Court modify the

expert disclosure deadlines in the Court’s January 21, 2020 scheduling order [Dkt. 25] from May

5, 2020 to July 1, 2020 for opening expert disclosures, and from July 7, 2020 to September

2, 2020 for rebuttal expert disclosures. Good cause exists to grant the parties’ request for the

following reasons:

       1. This is a copyright infringement case in which Plaintiff has alleged copyright

infringement over the internet and Defendant has alleged unlawful access to his computer network.

       2. Both parties anticipate the need for experts in this case, and that expert discovery may

involve examination of electronic devices and other sensitive information. Because of the COIVD-

19 pandemic and associated restrictions, conducting these examinations in time to meet the current

opening disclosure deadline would be exceptionally burdensome for the parties.

       3. Accordingly, the parties ask the Court to grant a reasonable extension of the deadline for

expert disclosures under the Scheduling Order as follows:
         Case 5:19-cv-00834-DAE Document 29 Filed 04/14/20 Page 2 of 3




              a. All parties asserting claims for relief shall file their designation of testifying

                  experts and shall serve on all parties, but not file, the materials required by Fed.

                  R. Civ. P. 26(a)(2)(b) by July 1, 2020;

              b. Parties resisting claims for relief shall file their designation of testifying experts

                  and shall serve on all parties, but not file, the materials required by Fed. R. Civ.

                  P. 26(a)(2)(b) by September 2, 2020;

       4. This extension will not impact any other deadline in the Scheduling Order, and the

parties intend to meet the general discovery deadline of October 20, 2020.

       For these reasons, the parties respectfully request the Court grant the requested

modification to the Scheduling Order. A proposed order is attached.



Dated: April 14, 2020



Respectfully Submitted,


 Beik Law Firm, PLLC                              JT Morris Law, PLLC

 By: /s/ Paul S. Beik                             By: /s/ JT Morris
 Paul S. Beik                                     JT Morris
 Texas State Bar No. 24054444                     Texas State Bar No. 24094444
 paul@beiklaw.com                                 jt@jtmorrislaw.com
 Beik Law Firm, PLLC                              Ramzi Khazen
 8100 Washington Ave., Suite 1000                 Texas State Bar No. 24040855
 Houston, TX 77007                                ramzi@jtmorrislaw.com
 Tel: 713-869-6975                                JT Morris Law, PLLC
 Fax: 713-868-2262                                1105 Nueces Street, Suite B
 Counsel for Plaintiff, Malibu Media, LLC         Austin, Texas 78701
                                                  Tel: 512-717-5275
                                                  Fax: 512-582-2948
                                                  Counsel for Defendant, John Doe
         Case 5:19-cv-00834-DAE Document 29 Filed 04/14/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Under the Federal Rules of Procedure. I certify that on April 14, 2020, a copy of the

foregoing was served on all parties by the Court’s ECF filing system.

                                            /s/ JT Morris
                                            JT Morris
